Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed February 10, 2022 have been fully considered but they are not persuasive. 
RE claims 18, 21 and 24, Examiner has considered the proposed amendment and the remarks given by Applicants in support of this amendment. However, Examiner respectfully disagrees that the proposed amendment would overcome the current rejection. Examiner finds the proposed amendment is fully disclosed by Yeo for the same reasons Examiner provided in the response to arguments in the previous Final Office Action. According to Applicants interpretation, Paragraphs 170 through 184 of Yeo disclose “search spaces including both a common search space and a UE-specific-search space for a shortened-TTI PDCCH”. Examiner disagrees with this characterization. Each time said types of search space are stated together, they are in reference to an equation. In this case, the equations are Equation 5, Equation 6 and Equation 7. In each cited portion, it merely describes the manner in which a CCE number is indicated for a given type of search space, UE specific and common. This does not explicitly mean the two are required by Yeo to both be included in a shortened-TTI PDCCH. It is not until paragraphs 180-182 where Yeo explicitly states that for a shortened-TTI UE the UE receives a PDCCH, which is thereby an sPDCCH as indicated in paragraphs 118-119, and performs blind deciding in “specific search space”. Examiner 
However, even if it could be persuasively argued that Yeo fails to anticipate or suggest this feature it could be held as obvious to one of ordinary skill in the art to omit a common search space since, as set forth above, Yeo fails to explicitly disclose or suggest the two types of search space are always configured together. Examiner further finds no disclosure or evidence that a common search space is vital to the functionality of Yeos disclosure. As such, it has been held that, lacking any criticality, to eliminate prior art parts and its function does not make the claimed invention patentable over that prior art (In re Karison, 153 USPQ 184). Thus, the proposed claimed invention could be seen as the product of an obvious matter of design choice in modifying the existing methods and UEs of Yeo.
For these reasons Applicants arguments are unpersuasive and the proposed amendments are insufficient to overcome the current prior art rejections at this time. As such, Examiner maintains all current rejections and the proposed amendments will not be entered.
If Applicants wish to have further discussions regarding this matter or any further proposed amendments Examiner is always available for an interview.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James P Duffy/Primary Examiner, Art Unit 2461